                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

JANICE GUNN CARTER,

       Plaintiff,                                    Case No. 19-cv-12102
                                                     Hon. Matthew F. Leitman
v.

TITUS BIGELOW,

     Defendant.
__________________________________________________________________/

 ORDER (1) VACATING ORDER TO SHOW CAUSE (ECF No. 4) AND (2)
   DISMISSING COMPLAINT (ECF No. 1) WITHOUT PREJUDICE

       On July 29, 2019, Plaintiff Janice Gunn Carter filed this action against

Defendant Titus Bigelow. (See Compl., ECF No. 1.) In the Complaint, Carter

appears to allege that Bigelow committed fraud with respect to a home Carter owns

in Detroit. (See id.)

       On November 7, 2019, the Court entered an order to show cause in which it

directed Carter to show cause, in writing, why the Court should not dismiss her

Complaint without prejudice. (See Order, ECF No. 4.) The Court explained to Carter

that federal courts are courts of limited jurisdiction, and it told her that it did not

appear that she had pleaded facts sufficient to support this Court’s subject-matter

jurisdiction over her claims. (See id.) The Court told Carter that “[i]f [she did] not

file a response to [the show cause order] with the Clerk of the Court … December


                                          1
6, 2019, the Court [would] dismiss her Complaint without prejudice for lack of

jurisdiction.” (Id., PageID.15.)

      Carter has not filed any response to the show cause order. Nor has she

provided the Court any basis to conclude that it has subject-matter jurisdiction over

claims. Indeed, as the Court wrote in the show cause order:

             With respect to “federal question jurisdiction,” Carter does
             not allege in her Complaint that Bigelow violated any
             federal laws or constitutional provisions. Nor does she
             provide any other basis in the Complaint for the Court to
             conclude that this case arises under federal, as opposed to
             state, law.

             Carter has also failed to plead the existence of “diversity
             jurisdiction.” To properly plead “diversity jurisdiction,”
             Carter must plead that she and Bigelow are citizens of
             different states and that the amount in controversy exceeds
             $75,000.00. Here, Carter has not identified Bigelow’s
             citizenship, and it appears that both Carter and Bigelow
             may be citizens of the State of Michigan. If, as it appears,
             Carter and Bigelow are both Michigan citizens, diversity
             jurisdiction cannot exist. See 28 U.S.C. § 1332. Likewise,
             Carter has not clearly alleged that the amount in
             controversy exceeds $75,000.00, and without such an
             allegation, the Court lacks diversity jurisdiction.

(Id., PageID.14.)

      Accordingly, because Carter has failed to plead sufficient facts to establish

this Court’s subject-matter jurisdiction, and because Carter has failed to respond to

the Court’s show cause order, the Court’s order to show cause (ECF No. 4) is




                                          2
VACATED and Carter’s Complaint (ECF No. 1) is DISMISSED WITHOUT

PREJUDICE.

      IT IS SO ORDERED.


                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: February 3, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 3, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
